2 OAK Case 1:18-cr-00617-ELH Document1 Filed 12/13/18 Page 1 of 2
PALLY

weriee
U.S.8 Phe CF COURT
DIST RIC CT OF OAEYLARD

BHW2018R00758

IN THE LEGA ark TES bt DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ATE

Dd Lede Pog

ndoyr CRIMINAL NO. ELH ~/8-66/
goul

a

UNITED STATES OF AMERICA

 

 

v. ) (Interference with Commerce by
) Robbery, 18 U.S.C. § 1951(a))
NAVON CONTI MAYO, )
)
a/k/a “Cheeze,” )
)
)
Defendant. )
INDICTMENT
COUNT ONE

The Grand Jury for the District of Maryland charges that:

1. At all times material 10 this Indictment, GardaWorld was a corporation engaged in
the provision of armed truck transport services within and outside the state of Maryland, and as
such, is a business that affects interstate commerce.

2, On or about October 10, 2018, in the District of Maryland, the defendant,

NAVON CONTI MAYO,
a/k/a “Cheeze,”

did knowingly and intentionally obstruct, delay and affect, and attempt to obstruct, delay and
affect, commerce, as that term is defined in Title 18, United States Code § 1951, and the movement
of articles and commodities in such commerce, by robbery, as that term is defined in Title 18,
United States Code, § 1951, in that the defendant NAVON CONTI MAYO, a/k/a “Cheeze,” did
unlawfully take property consisting of U.S. currency, from person of, and the care, custody, and

control of, an employee of GardaWorld, against his will, by means of actual and threatened force,
thet sm Case 1:18-cr-00617-ELH Document1 Filed 12/13/18 Page 2 of 2

violence, and fear of injury to his person and by threatening serious physical injury to said

employee by use of a weapon.

18 U.S.C. § 1951

Cand e.My 1b

ROBERT K. HUR

 

United States Attorney
_ .A.TRUE BILL:
SIGNATURE REDACTED Date: [A 13/10
~“Fareperson— . : /
